Citation Nr: 1726893	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-31 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left hip disability.   


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION


The Veteran had active military service from February 1982 to August 2009.  

This matter comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a Board hearing in November 2014.  A transcript is of record.  

FINDING OF FACT

The medical evidence of record, particularly the opinion of the June 2016 VA examiner, establishes that the Veteran's left hip osteopenia had its onset during service.  


CONCLUSION OF LAW

Service connection for a left hip disability, diagnosed as osteopenia, is warranted.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.159, 3.303 (2016)


ORDER

Service connection for a left hip disability, diagnosed as osteopenia, is granted.  



____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


